DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations “the first composition” and “the second composition.”  There is insufficient antecedent basis for this limitation in the claim. In incorporating claim 4 into claim 1, it appears that the Applicant intended to also include the limitations of claim 2. As such, claim 1 will be interpreted to include the limitations of claim 2. 
Moreover, claim 5 depended on the now cancelled claim 4, which renders it indefinite. For purposes of examination, claim 5 will be interpreted to depend from claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The original claim 4 included the limitations of claim 2 since it depended from it. By amending claim 1 to include the limitations of claim 4, it also included the limitations of claim 2, as stated above. As such, claim 2 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki et al. (JP 2014/094354; a machine translation was used for referencing and was attached to a previous Office Action).
Regarding claims 1-3, 11, and 16, Hiroaki teaches a porous ceramic honeycomb body having a plurality of cells extending in one direction formed by being partitioned by Id.; see also Fig 4 and its corresponding description.  The composition of the first and second layers are different, which necessitates different properties for each of them. 
Hiroaki teaches that layer 20(a) includes an inorganic powder (i.e., alumina) and colloidal silica (i.e., cordierite in a slurry) and that layer 20(b) similarly includes an inorganic powder (i.e., alumina) and colloidal silica (i.e., cordierite in a slurry). Example 2. It’s noted that the silica component can also be a mullite (Example 3), and that portion 21 can be made of cordierite or mullite (¶0038) and is formed in a slurry. 
Hiroaki is regarding the average particle size relationship between the claimed first and second inorganic powders and between the claimed first and second colloidal silica. However, since both the silica and inorganic power components of both layers are the same (example 2), one of ordinary skill in the art would have understood that they have the same particle size average, which is close enough to the claimed relationship that it would have been expected that they would have similar properties. See MPEP 2144.05 (stating, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.”)
Regarding claim 5, Hiroaki is silent with regards to the type of particle size distribution (PDS) of the silica component of the layer 20(a). However, one of ordinary skill 
Regarding claims 6 and 8, Hiroaki teaches that layer 20 (and any of its sublayers) is preferred to have a different fluidity than the sealing portion, see, e.g., ¶0070, which suggests (assuming that there is a patentable distinction in the final product, which has not been establish) that the gelation of the layer 20 and portion 21 (or layer 20 and its sub-layers) is different. 
Regarding claim 7-8, because the honeycomb is a made from porous ceramic body, and since layer 20 is formed directly on top of the honeycomb body walls, then layer 20 must have been absorbed into the body wall of the honeycomb. 
Regarding claim 12, Hiroaki teaches that the composition of layer 20(a) and layer 20(b) is different, both of which have porous material and are thus porous, which necessarily means that they have two different porosity levels. 
Regarding claims 13 and 14, Hiroaki teaches the thermal expansion of layer 21(a), layer 21(b) are different, with layer 21(b) having a higher thermal expansion coefficient than layer 21(a). ¶0078. Since the honeycomb of the claimed invention is the same as that of the prior art, then the coefficient of thermal expansion of the wall of the prior art must behave the same response to that of the claimed thermal expansion coefficient of the honeycomb wall. 
Regarding claim 15, Hiroaki’s layer 20(a), layer 20(b), and portion 21 read on the claimed configuration of claim 15. 
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki et al. in view of Yamaguchi (S 2005/0129907).
Regarding claims 9 and 10, the teachings of Hiroaki are as set forth in claim 1. Hiroaki’s honeycomb is used for the removal of particulate matter (PM). ¶0001. Hiroaki is silent with regards to layer 20 and portion 21 having a catalytically or chemically active component as claimed. 
Yamaguchi teaches a honeycomb for the removal of PM. ¶ 0002. To do so, the honeycomb includes plugs at the end of some of its channels, where a catalyst such as Pt, Pd and Rh is loaded on or in the plugs. See ¶0037-0038. It is noted that Yamaguchi’s plugs are porous, just as Hiroaki’s plugs are porous. ¶0031. It is further noted that at least Pt is well known to reduce NOx and HCs. Yamaguchi teaches that adding the catalyst in or on the plugs “makes it more likely for the combustion to take place at the interface between the plug portion an the [PM]” which, in part, cause the adhesive strength between the plug and the PM to weaken, thus allowing it to fall easily off. ¶0037. 
As such, it would have been obvious for one of ordinary skill in the art to modify the teachings of Hiroaki by incorporating a catalyst such as Pt, Pd and Rh onto layer 20 and its sublayers as well as on portion 21, as taught by Yamaguchi, to minimize the adhesion of PM on the plugs. 
Response to Arguments
Applicant's arguments filed on 08/09/2021 (“Remarks”) have been fully considered but they are not persuasive.
As a starting point, the arguments made regarding the “product by process” interpretation of the rejected claims is now moot because the instant rejection does not rely on that interpretation. The Applicant asserted that the currently amended claim 1 “is not 
Regarding claim 8, the Examiner infers from the claim that it is drawn to an intermediary as oppose to a final honeycomb product because it refer silica gel that includes “a transitory component” that is removable when subjected to thermal or chemical treatment. This interpretation is supported by ¶0005 of the instant specification where it states that the honeycomb bodies of this invention are used in diesel and gasoline engines, which employ high temperature. Because claim 8 ultimately depends from claim 1, then claim 1 is now interpreted to be drawn to an intermediary product and not a final product. 
As for the arguments advanced in the Remarks, the Applicant argues that the Examiner failed to meet the required threshold to establish the “close enough” rationale for rejecting original claim 4 (now claim 1). To support this argument, the Applicant asserts that Examiner’s rejection was sustained with mere conclusory statements and did not articulate a reason to support the rejection. Remarks at p7. This argument is both unpersuasive and factually incorrect. The rationale underpinning the “close enough” rejection is clear. The claim requires the particles sizes of the silica and the inorganic particles in one of the two layers in question to be “smaller than” that of the other layer. In other words, if the one layer 
Applicant then points to Examples 18, 19, Tables 1 and 2, and ¶¶0052 and 67, and asserts that “the current inventors have found that the claimed combination yield superior results.” Remarks at p8. This argument is unpersuasive because the Applicant failed to meet the requirements that are extremely well established in MPEP 716.02 (a-g) of support an argument of unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736